DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 7/27/2021.
2. 	Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

For example, the Federal Circuit has held abstract the concepts of collecting and analyzing information for the purpose of preventing improper access in FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016), verifying the validity of a credit card transaction over the Internet in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011), “[v]erifying financial documents to reduce transactional fraud” in Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 978 (Fed. Cir. 2020), “the formation of financial transactions in a particular field . . . and data collection related to such transactions” in Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1372 (Fed. Cir. 2017).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – types of payment device, static data element, UDK, application transaction counter – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is: a service provider computer which has been described entirely generically in the Specification and Figures.  Examiner thus notes that the additional element has been 
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – deciding whether to proceed with a transaction by determining whether a first dynamic verification value generated at a POS terminal matches the second dynamic verification value generated at a service provider computer – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of verifying a transaction based on dynamic verification value into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 21-40
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wankmueller et al. (US 2005/0171905 A1) in view of Hogan et al. (US 2002/0120584 A1).

Claim 21:
A method comprising: 
receiving, at a service provider computer, payment data from a POS terminal, the payment data having a first dynamic verification value and an indicator and being received by the POS terminal from a payment device via a wireless data transmission before the payment data is received at the service provider computer, wherein the first dynamic verification value and the indicator are present in the payment device prior to the service provider computer receiving the payment data; 
(See Hogan: Para [0037] (“If the Check Site 18 forwards an authorization request message to an issuing institution, the Check Site may indicate to the issuing institution 20 whether the MAC was verified.  As an example, assuming that the special payment account number were a MasterCard credit or debit card account number, the Check Site could indicate, in its outbound Banknet or MasterCard Debit Switch debit message to the issuing bank, that it had verified the MAC.  This indicator could be a new defined value for the current security indicator field used in MasterCard's “0100/0200” type messages.  The Check Site may, on all transactions, wipe out and clear the incoming security level indicator field and, on output, post its derived security level result (i.e., whether the MAC was verified).”)
determining based on the indicator that a deployed payment service on the payment device provided the first dynamic verification value; 

determining if the first and second dynamic verification values match, wherein the service provider computer allows a payment transaction to proceed if the first and second dynamic verification values match.
(See Wankmueller: Para [0025] (“To verify the transaction, the issuer 110 compares the first authentication value with the second authentication value (step 624) and either accepts (step 626) or rejects (step 628) the transaction depending on whether the values match.”)
Claim 1 (“A method of conducting a transaction using a proximity device, comprising:
dynamically generating a first authentication value;
transmitting the first authentication value from the proximity device to a terminal;
including the fist authentication value in a discretionary data field of message data, the message data being arranged in an ISO format; and
transmitting the message data from said terminal for verification.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Hogan as it relates to using payment over a public computer network to include the above noted disclosure of Wankmueller as it relates conducting a transaction using a proximity device.  The motivation for combining the references would have been to secure payment by using proximity chips.

Claims 32, 36 are similar to claim 21 and hence rejected on similar grounds.


wherein the payment device includes a cellular telephone.
(See Wankmueller: Claim 12)

Claim 23:
wherein the payment device includes an integrated circuit card.
(See Wankmueller: Para [0025])

Claim 24:
wherein the second dynamic verification value is generated using at least one static data element.
(See Wankmueller: Figs. 2, 3; Para [0023], [0024])

Claim 25:
wherein the static data element is a PAN.
(See Wankmueller: Figs. 2, 3; Para [0023], [0024])

Claim 26:
wherein the second dynamic verification value is derived using at least one uniquely derived key (UDK).
(See Wankmueller: Para [0034])

Claim 27:

(See Wankmueller: Para [0034])

Claim 28:
wherein the first dynamic verification value is generated on the payment device.
(See Wankmueller: Para [0025])

Claim 29:
wherein the first dynamic verification value is generated on a point of sale terminal.
(See Wankmueller: Para [0036])

Claim 30:
wherein the payment device is in the form of a card.
(See Wankmueller: Claim 33 (“wherein said proximity device is in a form of a credit card.”))

Claim 31:
wherein the operations are performed in the order shown.
(See Wankmueller: Figs. 6-8)

Claim 33:
wherein the second dynamic verification value is generated using at least an application transaction counter (ATC).
(See Wankmueller: Para [0030])

Claim 34:
wherein the generation of the second dynamic verification value includes overlaying the application transaction counter over a portion of the payment data.
(See Wankmueller: Para [0030])

Claim 35:
wherein the payment data includes a transaction amount and a user account identifier.
(See Hogan: Para [0023])

Claim 37:
wherein the first and second dynamic verification values each have a length of 3 digits.
(See Wankmueller: Para [0032])

Claim 38:
wherein the first dynamic verification value is derived using at least a bitwise operation.
(See Wankmueller: Para [0030])

Claim 39:
wherein an application transaction counter is stored on the payment device portable consumer device.
(See Wankmueller: Para [0025])


wherein the application transaction counter is incremented after the payment transaction is completed.
(See Wankmueller: Para [0025])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,423,415 and clams 1-14 of U.S. Patent No. 10,528,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that claim 1 is not directed to a mental process because it includes wireless data transmission which cannot be performed in the human mind.
In response, Examiner notes that a human operator at the service provider location may visually read the code on a screen transmitted wirelessly from the POS terminal, visually compare it against the code generated on the service provider computer to perform verification and make the mental determination.  
Applicant cites Ancora Techs v. HTC and Tecsec v. Adobe to argue that the claims represent a non-abstract computer functionality improvement.
Examiner respectfully disagrees.
In Ancora, the court found that the claims recited a specific improvement in computer technology “by a specific technique that departs from earlier approaches to solve a specific computer problem,” the “functionality improvement … effectuated in an assertedly unexpected way” of moving a software-verification structure to a location not previously used for this purpose, thereby altering how the security verification function is performed.  In contrast, there are no unexpected technical improvements.  The claimed invention uses dynamically generated verification value both at the POS terminal and the provider computer to verify whether the numbers match.  
In Tecsec, the CAFC held that “Claim 1 requires more.  It goes beyond managing access to objects using multiple levels of encryption … Notably, it expressly requires, as well, accessing an 'object-oriented key manager' and specified use of a 'label' as well as encryption for the access management.”  In contrast with Tecsec, the present claims do 
Applicant argues that the claims involved more than performance of well understood, routine and conventional activities previously known the industry and that the Examiner provided no evidence showing that the steps are conventional.
Examiner respectfully disagrees.
In addition to Wankmueller which has been used for the obviousness rejection, Examiner also cites the following publications that disclose the WURC use of dynamic or single-user code generation to verify a financial transaction:
US 6,163,771 A to Jay walker et al. “Method and device for generating a single-use financial account number” (Applicant: PayPal);
US 2001/0056409 A1 to Steven Bellovin “Offline one time credit card numbers for secure e-commerce” (Applicant: AT&T);
US 2003/0080183 A1 to Rajasekharan “One-time credit card number generator and single round-trip authentication” (Claim 6: “verifying the one-time use card number received from the merchant system with the one-time use card number received from the user system”)
Hence, the requisite evidentiary standards have been satisfied.
103
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693